NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHERI SMITH,                                    No.    20-15763

                Plaintiff-Appellant,            D.C. No. 2:19-cv-04641-DLR-ESW

 v.
                                                MEMORANDUM*
BOARD OF COUNTY COMMISSIONERS
OF SAN JUAN COUNTY; et al.,

                Defendants-Appellees,

and

DOUG ALLEN ECHOLS; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                              Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Cheri Smith appeals pro se from the district court’s judgment dismissing her


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
42 U.S.C. § 1983 action alleging federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

district court’s dismissal under its local rules. Hinton v. Pac. Enters., 5 F.3d 391,

395 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by dismissing Smith’s action

after Smith failed to file an opposition to defendants’ motions to dismiss as

required by Local Rule 7.2(i). See D. Ariz. R. 7.2(i) (providing that failure to file

the required answering memoranda to a motion “may be deemed a consent to the . .

. granting of the motion”); Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995)

(setting forth factors to be considered before dismissing an action for failure to

follow the local rules, concluding that this court may review the record

independently if the district court does not make explicit findings regarding the

factors, and noting that pro se litigants are bound by the rules of procedure).

      The district court did not abuse its discretion by denying Smith’s motion to

file a second amended complaint because Smith failed to describe how the

amendments would cure the deficiencies in the prior complaint, and the proposed

amendments did not cure the deficiencies. See D. Ariz. R. 15.1 (providing that the

proposed amended pleading “must indicate in what respect it differs from the

pleading which it amends”); Cervantes v. Countrywide Home Loans, Inc., 656 F.3d

1034, 1041 (9th Cir. 2011) (setting forth standard of review and explaining that


                                          2                                       20-15763
dismissal without leave to amend is proper when amendment would be futile).

      We reject as meritless Smith’s contention that the district court erred by not

taking judicial notice of her proposed exhibits.

      All pending motions (Docket Entry Nos. 36, 46, 54, and 55) are denied.

      Defendants’ request that this court designate Smith a vexatious litigant, set

forth in the answering brief, is denied.

      AFFIRMED.




                                           3                                  20-15763